                   IN THE UNITED STATES DISTRCT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

            Plaintiff,

 v.                                           Case No. 17-CR-30068-NJR-01

 RYAN STOCKER CARR,

            Defendant.


            ORDER AMENDING CONDITIONS OF RELEASE

ROSENSTENGEL, Chief Judge:

      Defendant was released on a Personal Recognizance Order dated April 20, 2017

(Doc. 10). At the request of the United States Probation Office, defendant shall continue

on his Personal Recognizance Bond, with the following conditions added:

      Defendant shall:

      1. Report to and be supervised by U.S. Probation/Pretrial Services Office as
         directed.

      2. Refrain from any use or unlawful possession of a narcotic drug or other
         controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
         medical practitioner.

      3. Not be present in any location where any illegal substance is being
         manufactured, used, or sold.

      4. Submit to testing for a prohibited substance if required by the U.S.
         Probation/Pretrial Services Office. Testing may be used with random
         frequency and may include urine testing, the wearing of a sweat patch, a
         remote alcohol testing system, and/or any form of prohibited substance
         screening or testing. The defendant must not obstruct, or attempt to obstruct,
         or tamper with the efficiency and accuracy of prohibited substance screening
         or testing.

                                       Page 1 of 2
5. Participate in a program of inpatient or outpatient substance abuse therapy and
   counseling if deemed necessary.

IT IS SO ORDERED.

Dated: June 18, 2019

                                  ______________________________
                                  NANCY J. ROSENSTENGEL
                                  Chief U.S. District Judge




                                Page 2 of 2
